UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 10, 2011 ROADSHIPS HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-141907 20-5034780 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 525 North Tryon Street, City CenterSuite 1600 Charlotte NC 28202 704-237-3194 www.roadships.us Registrant’s telephone number, including area code: 704-237-3194 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ROADSHIPS HOLDINGS, INC. CURRENT REPORT ON FORM 8-K TABLE OF CONTENTS Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 9.01Financial Statements and Exhibits Exhibit – 10.1 Voltaire Gomez Resignation Letter Signatures ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTIONOF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On January 4, 2011, the board of directors of the Company accepted the resignation of Mr. Voltaire Gomez from all offices of the Company held by him, effective immediately.The resignation of Mr. Gomez was not in connection with any known disagreement with us on any matter. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit Exhibit – 10.1 Voltaire Gomez Resignation Letter SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:July 9, 2011 Roadships Holdings, Inc. By: /s/ Michael Nugent Michael Nugent Chief Executive Officer Date:July 9, 2011 Roadships Holdings, Inc. By: /s/ Robert Smith Robert Smith Corporate Secretary -2-
